Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/822,726, filed 3/18/2020.
Claims 1-15 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2020 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “3” and “4” have been used to designate clutch and clutch assembly, respectively(see paras. [0030] and [0032] and gear boxes(see para. [0034]), the numerals should referred to by the same name consistently in the specification.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both a roller(see paras. [0030] and [0032]) and a roller tube(see para. [0034].  
19” has been used to designate both a fabric(see para. [0026]), a shade(see para. [0028]), a shading material(see para. [0030]), and a roller shade(see para. [0032]), the terminology should be consistent throughout the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 17 and 18, see Figs. 1 and 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities: in para. [0028], line 2, “if” should be “in”, and in para. [0032], line 6, “secured which is secured” should be “which is secured”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8, 11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, line 3, “and the like” is indefinite since the term “like” renders the metes and bounds of the claim unclear and should be avoided.
In claim 4, line 2, “the fabric” has no antecedent basis.  
In claim 8, line 1, “the fabric” has no antecedent basis.  
In claim 11, line, 1, “the fabric” has no antecedent basis.  Also, it is unclear which fabric is being set forth, the intermediate fabric or fabric associated with the mid rail and hem.
In claim 13, line 2, “within roller” is not clear what is being referred to.
In claim 14, line 1, “the roller blind shade” has no antecedent basis.

In claim 15, line 1, “the fabric” has no antecedent basis since the blind is comprised of several options not just a fabric.  By amending the claim to set forth that the shade is a fabric and the fabric is sheer or blackout the rejection would be overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nilsson(5,121,783; cited on PTO 892).
Nilsson discloses a shade system(see Fig. 1), comprising: a top rail(13), a mid-rail(30) including a roller blind(12, the term “roller blind” lends no structural limitation to 
Regarding claim 2-3, Nilsson discloses the system of claim 1, further comprising a fabric/venetian blind(11) intermediate the top rail(14) and the mid-rail(30, see Fig. 1), the fabric selected from the group consisting of cellular fabric, draperies, venetian blinds, vertical blinds, retractable shades, flexible, semi-rigid and rigid materials.
Regarding claim 4, Nilsson discloses the system of claim 1, further comprising a control system(26, 27) and wherein the roller blind and the fabric are manipulated by the control system(see column 3, lines 5-14).
Regarding claim 6, Nilsson discloses the system of claim 5, wherein the top rail defines a channel to receive the central clutch block and pulley brackets(see Fig. 1).
Regarding claim 7, Nilsson discloses the system of claim 4, wherein the control system includes a pull cord(23) for operating the control system.
Regarding claim 8, Nilsson discloses the system of claim 1, wherein the fabric and the roller blind move in response to movement of the mid-rail(the movement of the mid rail causes the fabric 11 and shade 12 to move meeting the functional claim limitation).
Regarding claim 11, Nilsson discloses the system of claim 1, wherein the roller blind/fabric is in the form of a hem(base of shade 11 is considered a hem) supporting a weighted bottom rail or ballast bar(36).
Regarding claim 12, Nilsson discloses the system of claim 1, wherein the top rail(13) is mounted by end brackets(14) to a frame of an architectural opening(see column 2, lines 58-62).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson.
Nilsson discloses the system of claim 14, wherein the fabric is a shade but lacks the shade specifically being sheer or blackout.
The specific material used for the shade, such as to blackout a room or allow light into the room, is considered a feature best determined by a skilled artisan given the intended use of the system and the specific design requirements thereof.

Allowable Subject Matter
Claims 5 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
s 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/